Citation Nr: 1531309	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  03 26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for defective vision, secondary to fracture of the frontal skull and bilateral orbital for the period prior to October 2, 2005. 

2.  Entitlement to a disability rating greater than 30 percent for defective vision, secondary to fracture of the frontal skull and bilateral orbital for the period beginning October 2, 2005. 

3.  Entitlement to a compensable rating for a fracture, frontal skull and orbital, bilateral (hereinafter skull fracture). 

4.  Entitlement to a compensable rating for a fracture of the maxilla.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to November 1973.

 The Veteran's claims file has been reconstructed from available records.  This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In September 2002, the Veteran filed an increased rating claim with VA.  In the February 2003 rating decision, the RO denied the assignment of compensable disability ratings for his fractured maxilla, fractured skull and for defective 
vision.  The Veteran disagreed with these determinations, and perfected an appeal as to all three issues.

 During the course of the appeal, the RO increased the Veteran's disability rating for defective vision from zero to 20 percent, effective the date of his increased rating 
claim, September 17, 2002, and from 20 to 30 percent, effective October 2, 2005. 
In December 2008, the Board denied each of the Veteran's increased rating claims.  The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which in April 2011, issued a Memorandum Decision setting aside the decision and remanding the appeal.  The Veteran's claims folder was returned to the Board for additional appellate review and for action in compliance with the April 2011 Memorandum Decision.

In September 2011 and January 2013, the Board remanded the Veteran's increased rating claims for additional evidentiary development. 

In its September 2013 remand, the Board determined that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a total rating based on unemployability due to service-connected disability was part and parcel with the rating claims on appeal.  While the appeal was in remand status, the Agency of Original Jurisdiction (AOJ) granted a TDIU in an October 2014 rating decision.  Thus, this issue is no longer in appellate status.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the September 2013 remand, the Board directed that the Veteran be afforded examinations to assess the severity of his eye and skull fracture disabilities, and that a clarifying addendum be obtained with respect to the Veteran's mandible fracture.  

Pursuant to the Board's remand, a VA eye examination was carried out in August 2014, and a separate entry shows that visual field testing was conducted.  However, the chart produced as the result of that testing is not contained in the record certified to the Board.  The Board additionally notes that it is unclear whether a Goldman perimeter chart was produced showing the areas of diplopia found on examination.  38 C.F.R. § 4.78(a) specifies that such chart must be included with the examination report.  The Board concludes that, absent these charts, it is unable to properly evaluate the Veteran's visual disability.  These charts should be obtained and associated with the record.  If they cannot be obtained, the Veteran must be afforded an additional examination, and all results of testing must be included with the examination report.

With respect to the skull fracture disability, the Board notes that in November 2007, a private physician indicated that MRI scan revealed a large dehiscence of greater than the size of a 50 cent piece between the frontal sinus and the orbit, and  a dehiscence of intermediate size between that of a 50 cent piece and a quarter at the posterior table of the frontal sinus extending into the anterior cranial fossa.  On VA examination in September 2014, the examiner identified various bony defects and concluded that the total area was less than a 25-cent piece.  He did not reconcile these findings with the 2007 findings reported by the Veteran's private physician.  The examiner should be asked to provide an addendum reconciling his findings with those made by the private examiner in 2007, which seem to show a greater level of bone loss.

Regarding the Veteran's maxilla fracture residuals, the Board's September 2013 remand directed that an addendum be obtained from the October 2011 VA dental examiner as to whether there is malunion or nonunion of the maxilla.  The February 2015 supplemental statement of the case indicates that a medical opinion was rendered in December 2014; however, neither the paper record nor the electronic file contains such opinion.  Absent this evidence, the Board is unable to make a fully informed determination of the severity of this disability.  The December 2014 addendum should be added to the record for the Board's review.

In light of the above discussion, the Board has determined that additional development of the record is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record the Goldman visual field testing chart and the Goldman perimeter chart produced as the result of the August 2014 VA eye examination.  

If one or both of these charts is not available, the Veteran should be afforded an additional VA eye examination so that this testing can be carried out and the results associated with the record.

2.  Return the record to the physician who conducted the August 2014 traumatic brain injury examination and rendered the September 2014 addendum.  If that physician is unavailable, the request should be forwarded to a similarly qualified clinician.  If it is determined that an additional examination is required, such should be scheduled.

The physician should be asked to review his examination and addendum reports, as well as the report by Dr. C.F.M dated in November 2007 and reconcile the 2007 and 2014 findings regarding the presence and area of any bone loss of the skull.  

3.  Obtain and associate with the record the December 2014 opinion regarding the Veteran's mandible fracture.  If the opinion is unavailable, a new opinion should be sought pursuant to the Board's September 2013 remand directives.

4.  Review the addendum/examination reports to ensure that the questions posed by the Board are appropriately addressed.   Any deficiency should be resolved prior to recertification to the Board.

5.  Then readjudicate the appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




